Citation Nr: 1044510	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to January 
1946.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

At the outset, the Board notes that the claim for a higher rating 
is an appeal from the initial assignment of a disability rating 
in July 2008.  When a claimant is awarded service connection and 
assigned an initial disability rating, separate disability 
ratings may be assigned for separate periods of time in 
accordance with the facts found.  Such separate disability 
ratings are known as staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (noting that staged ratings are 
assigned at the time an initial disability rating is assigned).  

In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007) the Court 
extended entitlement to staged ratings to claims for increased 
disability ratings where "the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings."  Here, the 
disability has not significantly changed and a uniform evaluation 
is warranted.

In the rating decision on appeal, the Veteran was awarded service 
connection for PTSD and granted an evaluation of 30 percent 
effective to November 2007.  PTSD is rated under DC 9411, which 
is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130.  

The Secretary, acting within his authority to adopt and apply a 
schedule of ratings, chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over-inclusive.  

The Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation. Instead, the rating specialist is to 
consider all symptoms of a claimant's condition that affect the 
level of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  See 38 C.F.R. § 
4.126.  

If the evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational or social impairment equivalent 
to what would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992).

Under DC 9411, a 30 percent evaluation requires a showing of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).  

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  

In evaluating the Veteran's level of disability, the Board will 
also consider the Global Assessment of Functioning (GAF) scores 
as one component of the overall disability picture.  GAF is a 
scale used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale may 
be relevant in evaluating mental disability.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).

A mental status evaluation from the Vet Center dated in December 
2007 shows that the Veteran reported feelings of despair since 
the death of his wife in September 2007.  He denied homicidal 
thoughts, and denied having loss of consciousness, not 
remembering events, being dazed or confused, and having a head 
injury or concussion.  

Mental status examination showed he had a neat appearance, was 
friendly and cooperative, intelligence was average, speech was 
appropriate, he was oriented to time, place and person, memory 
function was normal, affect was appropriate, motor activity was 
relaxed and judgment was good.  There was no evidence of 
delusions, disorganized thinking, hallucinations, or grossly 
disorganized or catatonic behavior.  

He reported sleep disturbances and average energy level.  He 
reported being married with seven children.  He retired from the 
Post Office and his wife passed away in September 2007.  Since 
then, he reported having nightmares associated with World War II, 
panic attacks, flashbacks, intrusive thoughts, forgetfulness, 
lack of sleep and poor appetite.  

VA outpatient treatment records of November 2007, noted reports 
of problems sleeping.  In February 2008, the Veteran reported 
depression, anxiety and nightmares.  

In April 2008, the Veteran underwent a VA examination.  He 
reported that he lived alone and his wife died in September 2007.  
He had 7 children, with two of his daughters living close by.  He 
usually saw his oldest daughter the most.  He reported he retired 
from the Postal Service in 1984 after 32 years of service.  

He volunteered three days per week at his local church where he 
helped clean his pastor's office and generally spent a few hours 
puttering around.  He reported he spent the day watching some 
television, went to church and stayed there for about two to 
three hours three times a week, and had no hobbies.  He usually 
isolated himself at home and had one friend who he saw two times 
per week.  

He complained of hyperarousal, re-experiencing of traumatic 
events, and avoidance behaviors.  His primary problem had been 
recurring nightmares which got worse since he retired.  He 
reported high anxiety levels in crowded places, and he avoided 
places where there were a lot of people such as movies and malls.  
He denied having significant problems with temper.  

He reported feeling depressed on a daily basis.  He was most 
depressed when alone so he tried to keep himself busy.  He has 
been more depressed since his wife passed away.  He denied any 
suicidal thoughts.  He reported visual illusions which were 
typically of shadows at the periphery of his vision.  His 
appetite was poor, and his level of energy, interest and 
motivation were low.  

Mental examination showed that his psychomotor skills were 
painfully slow.  His thought process was also slow with delayed 
reactions.  His affect was restricted and his mood was primarily 
depressed.  He had some difficulty drawing the clock and planning 
number placement.  His short-term memory was impaired and he had 
most difficulty recalling objects which he recalls 1 out of 5.  

The examiner noted he had chronic moderate PTSD symptoms along 
with significant symptoms of depression which were 50 percent due 
to PTSD and 50 percent due to recent physical deterioration and 
the death of his wife.  The examiner opined that due to his PTSD 
and depression, he was able to maintain limited activities of 
daily living including his own personal hygiene.  The examiner 
noted that his condition had worsened since the death of his wife 
and has not gone into remission in the past year.  

There was no inappropriate behavior.  His thought process and 
communication were impaired by slow mentation and problems with 
short-term memory and concentration.  His social functioning was 
impaired by his level of anxiety due to PTSD.  He was employable 
from a psychiatric standpoint.  The examiner opined he would do 
best in settings where he had little contact with the public.  He 
was still competent to handle his VA funds.  His GAF was noted to 
be 58 for PTSD.  

The Veteran underwent a second VA examination in September 2008.  
At the time, he reported he was aware of some difficulties with 
his memory.  He reported continued decreased energy and decreased 
interest and continued to grieve about his wife's death.  He 
reported many of his friends had died and he had very limited 
social contact.  He reported continued physical problems and 
pain, sleep disturbance although this improved with medication, 
and generalized anxiety.  

He reported unusual perceptual experiences where he heard his 
wife calling his name, and felt like he saw things out of the 
corner of his eye or heard someone knocking at the door.  He 
reported he does not like to be around people and preferred to be 
alone.  He avoided news of the military.  

He denied any suicidal or homicidal ideations, plans, history or 
attempts.  He denied inappropriate behavior, panic attacks or 
obsessive compulsive symptoms, but reported a past history of 
hypomanic like symptoms.  He reported being able to do light work 
around the house and take care of his own hygiene.  He walked the 
dog and ran errands, but he did not drive long distances. 

Mental status examination revealed articulate speech, logical and 
goal oriented thought process, and grossly intact motor 
functioning.  He showed some cognitive difficulty, his 
orientation and math skills were grossly intact, he had some 
difficulty with long-term memory, some difficulty with short-term 
memory and difficulty with attention and concentration.  

The examiner noted his social functioning was grossly intact with 
regard to basic skills, but he was quite isolative and withdrawn.  
He worked at the Post Office for 32 years.  He denied any 
problems with doing his job or reporting to work.  The examiner 
opined the Veteran may not be capable of handling his own 
financial affairs despite good math skills.  He was showing 
severe memory problems.  

His GAF score was noted to be 55 for PTSD and depression.  The 
examiner noted there was occasional decrease in work efficiency 
or intermittent periods of inability to perform occupational 
tasks due to signs and symptoms but generally satisfactory 
functioning with regard to routine behavior, self-care and normal 
conversation.  Due to anxiety and depression, the Veteran would 
have difficulty at times performing occupational tasks.  

VA outpatient treatment records of October 2008 noted that the 
Veteran reported his nightmares had improved.  In December 2009, 
he reported sleep issues and having many friends.  In February 
2010, he was noted to be doing well.  His GAF score was 60.  In a 
September 2010 letter, he stated he was having sleep issues.  In 
October 2010, he stated he was having sleep issues and 
depression.  

In this case, the Veteran has been shown to have occupational and 
social impairment, anxiety, isolative tendencies, severe memory 
problems and sleep impairment, consistent with a 30 percent 
rating, but no more.  Specifically, his social functioning has 
been described in the September 2008 VA examination as being 
grossly intact with regards to basic skills.  Moreover, at the 
April 2008 examination, he denied any problems with conducting 
his work and indeed reported having retired from the Post Office 
after 32 years of service.   

Next, there is no circumstantial, circumlocutory, or stereotyped 
speech and his ability to communicate appears unaffected.  
Particularly informative of the Veteran's level of disability is 
a GAF score of 55 at its worst, indicating mild overall symptoms 
and that his over-all disability picture does not support a 50 
percent rating as defined under the DC 9411.

The Veteran's statements are credible and he has been consistent 
in reporting symptomatology.  However, even when accepted as 
true, his statements of sleep disturbances and depression do not 
provide a basis for an evaluation higher than 30 percent under DC 
9411.

The Board is fully aware that the Veteran was noted to have 
severe memory problems in September 2008 and he has reported 
unusual perceptual activities, such as hearing his wife's voice 
and seeing shadows in the corner of his eye; however, even when 
considering such factor, the overall degree of impairment has 
been described as moderate and productive of a GAF score of 55 at 
its worst.  In light of the cumulative evidence, the severe 
memory problems do not provide a basis for a higher evaluation.

As noted above, the Veteran's GAF score has been noted to be 55 
at its worst.  Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  

In this case, the GAF scores assigned are consistent with a 30 
percent rating.  The Board further notes that the 55 GAF score 
reported at the VA examination of September 2008, did not 
differentiate between the Veteran's PTSD and depressive disorder.  
In April 2008, his GAF score for PTSD only was noted to be 58.  
These scores are consistent with a 30 percent rating.

The Board also notes that the Veteran's PTSD symptoms have been 
described as mild to moderate.  The April 2008 examiner noted 
that PTSD was moderate and the September 2008 examiner noted that 
PTSD was chronic mild to moderate.  These characterizations are 
also consistent with a 30 percent rating, but no more.

The Board has also considered his statements that his disability 
is worse.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant. See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's PTSD has been provided by the medical personnel who 
have examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports) 
directly address the criteria under which this disability is 
evaluated.  

Based on the foregoing, the Board concludes that the Veteran's 
PTSD has been 30 percent disabling throughout the period on 
appeal.  As the preponderance of the evidence is against the 
claim, there is no doubt to be resolved and the appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular rating in warranted.  This requires a three-step 
inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The first question is whether the schedular rating adequately 
contemplates the Veteran's disability picture.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If a veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted.  

Having reviewed the evidence, the Board finds that referral to 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for determination and assignment of an 
extraschedular rating is not warranted.

In sum, the type and degree of symptoms contemplated for any 
rating above 30 percent are not shown, and the Veteran's overall 
disability picture more closely approximates occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks, 
although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal, than it does 
occupational and social impairment with reduced reliability and 
productivity, occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, or total occupational and 
social impairment.  

While the Veteran clearly believes that he is entitled to a 
higher rating, he has not explained how the criteria for a higher 
rating are met.  The Board has specifically considered his 
statements and pleadings on appeal.  However, his statements do 
not provide a basis to assign a higher evaluation.  The Board 
accordingly gives highest probative weight to the clinical 
findings reported above.  The findings correspond to the rating 
criteria and were prepared by skilled neutral professionals.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

To be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) a VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 1329 
(2006), the Federal Circuit Court held that the VCAA notice must 
be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied by 
post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to the 
claim.  In an August 2008 letter, the Veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letter also provided him with notice as to the effective date and 
disability rating.  The letter predated the rating decision.  

In the instant case, the Veteran disagreed with the initial 
rating assigned for his disability on appeal and did so within 
one year of the initial decision that granted service connection.  
Although the issue before the Board is whether his rating 
resulting from the grant of service connection is proper, the 
appeal arises from a claim for entitlement to service connection, 
not an increased rating claim.  See Fenderson v. West, 12 Vet. 
App. 119, 125 (1999) (explaining that a disagreement with an 
initial rating assigned for a disability following a claim for 
service connection is part of the original claim and technically 
not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or application, 
for benefits.  38 U.S.C.A. § 5103(a).  In Wilson v. Mansfield, 
506 F.3d 1055 (Fed. Cir. 2007), the Federal Circuit stated that 
§ 5103 (a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and evidence 
necessary to substantiate the claim, before the initial RO 
decision and in sufficient time to enable the claimant to submit 
relevant evidence.  It further noted that the notice may be 
generic in the sense that it need not identify evidence specific 
to the individual claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content from 
notice in response to a claim seeking a higher evaluation for a 
disability for which service connection has already been 
established.  See 38 U.S.C.A. § 5103(b)(3).  In the instant case, 
VCAA notice requirements as to ratings were satisfied because the 
RO provided the Veteran with the notice as to assignment of 
disability ratings applicable to a claim to establish service 
connection.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  

First, service medical records and outpatient medical records 
have been obtained.  Next, the Veteran was afforded a VA 
examination.  The examination is adequate in that the examiner 
considered the treatment records, recorded the history, conducted 
a thorough examination, recorded all the findings and provided 
opinions supported by rationale.  

Therefore, the Board finds that the VA has satisfied its duties 
to notify and to assist the claimant in this case.  No further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


ORDER

An rating in excess of 30 percent for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


